OPINION
DIAL, Justice.
Appellant was convicted by a jury of the offense of possession of a controlled substance: tetrahydrocannabinol, other than marijuana. The court assessed punishment at three (3) years and a $450.00 fine. Imposition of sentence was suspended and appellant was placed on probation for three (3) years.
Appellant’s first ground of error is the trial court erred in overruling his motion for instructed verdict because the evidence was insufficient to support a guilty verdict. Specifically, appellant claims the evidence was insufficient to show he possessed tet-rahydrocannabinol as alleged in the indictment.
On September 24, 1980, at approximately 3:30 a.m., Deputy Sheriff Larry Findley drove to the Red Bluff Creek area in Band-era County in response to a disturbance call made by an unidentified caller. He arrived at a house described by the caller. Although there was a light on in the living room, he could not find anyone home.
Shortly thereafter, Findley met with Sheriff Pickett and Constable Ott. They parked their cars near the intersection of Highway 1283 and Red Bluff Road. They heard noises coming from an area of private property. The noises included the sounds of an engine starting and then being turned off and people conversing. After approximately thirty to forty minutes a pick-up truck left the private property and entered the intersection. At this time, the officers ordered the truck to stop and the passengers to exit the vehicle. Seated next to the passenger side window was James Rasmussen, seated next to him was appellant, then Kerry Hoskins and then the driver, Labeaume.
As the vehicle stopped, Findley observed a lot of activity in the truck. He specifically observed Rasmussen make a movement towards the floor or glove box area of the inside of the truck’s cab.
Rasmussen exited the truck first from the passenger side wearing a shoulder hoi-*407ster. Appellant followed and had a .45 caliber pistol, containing six live rounds, in a belly holster, the butt visible. As the occupants exited from the truck they were ordered to place their hands above their heads. Appellant placed one hand up and with his other hand removed the pistol. At this Sheriff Pickett pinned appellant against the truck causing the gun to fall from appellant’s hand onto the truck’s hood. Appellant informed the officers he was just trying to surrender the gun.
Using a flashlight to look inside the truck, the officers observed a 9 mm Colt pistol on the floorboard. Rasmussen told the officers it was his pistol and he had placed it there. The officers also observed that the glove compartment door was open and lying on it was a baggie in plain view. Findley testified that he had police experience with narcotics and could identify marijuana. He believed that part of the substance in the baggie was marijuana.
Based upon the seating positions of the four occupants, Findley testified that the glove box was directly in front of Rasmussen. He also stated that while the glove box was within easy reach of appellant, it was probably within easy reach of all the occupants of the truck.
Findley testified that within broad guidelines there were certain symptoms commonly exhibited by persons using marijuana alone or in combination with tetrahydro-cannabinol which is commonly referred to as hash. Hash is commonly used by being placed in marijuana cigarettes and pipes containing marijuana. Findley further testified that there was an odor of marijuana inside the pick-up truck. Findley stated that appellant exhibited some symptoms that were in common with someone under the influence of marijuana. Appellant was rude, his eyes were bloodshot and he was unsteady on his feet.
No attempt to take fingerprints from the baggie was made by the officers.
Dennis Ramsey, a chemist and toxicologist for the Texas Department of Public Safety, conducted a chemical analysis and microscopic analysis of the baggie’s contents. He testified the baggie contained three exhibits: One was 14.55 grams of marijuana; the next was two marijuana cigarettes containing 0.92 grams of marijuana; and the third exhibit was 0.74 grams of a solid brown substance which contained tetrahydrocannabinol. Ramsey stated that the tetrahydrocannabinol was definitely a usable amount. He did not consider it to be a small amount. He reiterated that the tetrahydrocannabinol was in the bag along with the marijuana.
The State and appellant stipulated into evidence that the pick-up truck was not registered to appellant.
Recently, the Court of Criminal Appeals has stated that the standard of review in both direct and circumstantial evidence cases is whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt; and in applying this standard of review the evidence will be viewed in the light most favorable to the verdict or judgment. Houston v. State, 663 S.W.2d 455 (Tex.Cr.App.1984) (Opinion denying appellant’s motion for rehearing on p.d.r.).
In Pollan v. State, 612 S.W.2d 594, 596 (Tex.Cr.App.1981) the Court held:
In order to establish the unlawful possession of a controlled substance, the State must prove two elements: (1) that the accused exercised care, control, and management over the contraband, and (2) that the accused knew the matter possessed was contraband. Dubry v. State, Tex.Cr.App., 582 S.W.2d 841. It is not necessary to prove that the accused had exclusive possession of the narcotics in question. Damron v. State, Tex.Cr.App., 570 S.W.2d 933. When the accused is not in exclusive possession of the place where the substance is found, it cannot be concluded that the accused had knowledge of and control over the contraband unless there are additional independent facts and circumstances which affirmatively link the accused to the contraband. Wiersing v. State, Tex.Cr.App., 571 S.W.2d 188.
*408Among such additional facts and circumstances which can establish the affirmative link are: the marijuana was in open or plain view, Hernandez v. State, 538 S.W.2d 127 (Tex.Cr.App.1976); the place where the contraband was found was enclosed, Mendoza v. State, 583 S.W.2d 396 (Tex.Cr.App.1979); there was an odor of marijuana emanating from the vehicle, Duff v. State, 546 S.W.2d 283 (Tex.Cr.App.1977) and Aldridge v. State, 482 S.W.2d 171 (Tex.Cr.App.1972); the contraband was easily accessible to the accused, Hahn v. State, 502 S.W.2d 724 (Tex.Cr.App.1973); and the accused appears to be under the influence of narcotics at the time of arrest, Powell v. State, 502 S.W.2d 705 (Tex.Cr.App.1973).
In the charge, the court instructed the jury on the law of parties and included instructions on the State’s burden of proof in possession cases in language almost identical to that found in Pollan v. State, supra, as previously quoted herein.
In the instant cause, the marijuana and tetrahydrocannabinol were in one clear baggie and in open view. The baggie was easily accessible to appellant and inside the closed confines of the truck cab. There was an odor of marijuana inside the truck. Appellant exhibited symptoms that were similar to those that were common with someone under the influence of marijuana. When viewed in the light most favorable to the verdict, we believe that a rational trier of fact could have found the essential elements of the crime beyond a reasonably doubt. The evidence is sufficient to sustain the verdict and the trial court properly overruled appellant’s motion for instructed verdict. Appellant’s first ground of error is overruled.
In his second ground of error, appellant alleges that the State failed to prove that the baggie’s contents included tetrahydro-cannabinol other than marijuana.
As noted previously herein, the chemist testified that the baggie contained three distinct exhibits: loose marijuana, two marijuana cigarettes, and third, a solid brown substance which contained tetrahydrocan-nabinol. When asked on cross-examination if the tetrahydrocannabinol was inside the bag by itself when presented to him, the chemist responded that it was in the bag, “[ajlong with the marijuana.”
The contention raised by appellant herein is similar to that raised by the defendant in Johnson v. State, 633 S.W.2d 687 (Tex.App.—Amarillo 1982, pet. ref’d). In Johnson, the chemist testified that the matchbox he examined contained two substances. Upon his testing he found one substance to be marijuana seeds and the other, a brown substance, contained tetrahydrocannabinol. The court found the evidence sufficient to show that the brown material contained tetrahydrocannabinol other than marijuana. Similar to the result reached in Johnson, we find that the testimony that the baggie contained three exhibits, two of which were marijuana and the other tetrahydrocannabinol, coupled with the chemist’s response that the tetrahydrocannabinol was in the bag along with the marijuana, sufficient to show that the brown substance contained tetrahydrocan-nabinol other than marijuana. Appellant’s second ground of error is overruled.
The judgment of the trial court is affirmed.